ACCEPTED
                                                                                          12-14-00337-CR
                                                                              TWELFTH COURT OF APPEALS
                                                                                           TYLER, TEXAS
                                                                                      4/1/2015 4:15:33 PM
                                                                                             CATHY LUSK
                           CAUSE NO. 12-14-00337-CR                                                CLERK


 LARRY MAPLES                              §   IN THE
                                           §
 VS.                                       §   TWELFTH COURT
                                                                         FILED IN
                                           §                      12th COURT OF APPEALS
 THE STATE OF TEXAS                        §   OF APPEALS              TYLER, TEXAS
                                                                   4/1/2015 4:15:33 PM
                               MOTION TO                               CATHY S. LUSK
                                                                           Clerk
                  EXTEND TIME TO FILE APPELLANT’S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes Appellant in the above styled and numbered cause, and moves this

Court to grant an extension of time to file appellant's brief, pursuant to Rule 38.6 of

the Texas Rules of Appellate Procedure, and for good cause shows the following:

1.     This case is on appeal from the 294th Judicial District Court of Van Zandt

       County, Texas.

2.     The case below was styled State of Texas v. Larry Maples and numbered CR13-

       00334.

3.     Appellant was convicted of Capital Murder on November 6, 2014.

4.     Appellant was assessed a sentence of life confinement in the Texas Department

       of Criminal Justice-Institutional Division.

5.     Notice of Appeal was given on November 17, 2014.

6.     The Clerk's Record was filed on January 30, 2015; the Reporter's Record was

       filed on January 5, 2015.

7.     The Appellant’s Brief is due on April 1, 2015. Counsel requests the Court an

       extension of thirty (30) days due to the number of briefs with deadlines.

8.     Appellant requests an extension of time due to the following facts and

       circumstances.

       Since the Reporter’s Record in this case was completed, Counsel has filed:

             A.     On January 5, 2015, Counsel filed the Appellant’s Brief in Kathy

                    Spears v. State of Texas, cause no. 12-14-00163-CR;

             B.     On January 5, 2015, Counsel filed the attorney affidavit in State
     of Texas v. Jerry Gee, cause no. 114-0957-12 in response to an

     11.07 writ filed by Mr. Gee. Counsel did not receive notice of

     Judge Kennedy’s order with the deadline issued on November 12,

     2014 until January 5, 2015;

C.   On January 5, 2015, Counsel filed the Clemency Petition in State

     v. Robert Charles Ladd, cause number 114-80305-97;

D.   On January 7, 2015, Counsel filed the Appellant’s Brief in

     Brandon Simmons v. State of Texas, cause no. 12-14-00159-CR;

E.   On January 12, 2015, Counsel filed the Appellant’s Brief in

     Jaworski Adkins v. State of Texas, cause no. 12-14-00130-CR with

     no further extensions;

F.   On January 15, 2015, Counsel filed the Appellant’s Brief in Daniel

     Spangler v. State of Texas, cause no. 12-14-00195-CR with no

     further extensions;

G.   On January 22, 2015, Counsel filed the Appellant’s Brief in Fatima

     Rahman v. State of Texas, cause no. 12-14-00225-CR with no

     further extensions;

H.   On January 28, 2015, Counsel filed the Appellant’s Brief in

     Davontae Robinson v. State of Texas, cause no. 12-14-00197-CR

     with no further extensions;

I.   On February 18, 2015, Counsel filed the Appellant’s Brief in

     Joshua Ardry v. State of Texas, cause no. 12-14-00143-CR;

J.   On February 19, 2015, Counsel filed the Appellant’s Brief in Craig

     Pruitt v. State of Texas, cause no. 12-14-00303-CR;

K.   Proposed Findings of Fact and Conclusions of Law for Writ of

     Habeas Corpus in State of Texas v. Daphne Ausborne on March

     13, 2015; and

L.   Appellant’s Brief in Torvos Simpson v. USA on March 25, 2015 in
                   the 5th Circuit Court of Appeals.

9.    Counsel has appeared in numerous hearings in state and federal court over the

      last thirty days, including hearings in the Eastern District of Texas - Tyler

      Division, and hearings in Smith and Van Zandt Counties. Counsel serves as the

      President of the Smith County Bar Foundation which hosted the Supreme Court

      of Texas for oral arguments on February 25 and 26, 2015. This consumed a

      great deal of time, especially in the final two weeks culminating with four

      different events over the two day period for the Court. Counsel also attended

      the Federal Criminal Bench-Bar Conference in Plano, Texas on February 26 and

      27, 2015. Lastly, Counsel attended the capital murder seminar in Plano, Texas

      on March 23, 2015 through March 26, 2015.

10.   Lastly, Appellant’s Counsel has the following briefs pending:

            A.     Appellant’s Brief in Fredrick Perkins v. State of Texas, cause no.

                   12-14-00290-CR on April 3, 2015 with no further extensions;

            B.     Appellant’s Brief in Donald Ernest Powell v. State of Texas, cause

                   no. 12-14-00355-CR on April 3, 2015;

            C.     Appellant’s Brief in Jolly Neely v. State of Texas, cause no. 12-14-

                   00309-CR on April 10, 2015 with no further extensions;

            D.     Appellant’s Brief in Robert Bagwell v. State of Texas, cause no.

                   12-14-00248-CR on April 10, 2015 with no further extensions;
            E.     Petition for Discretionary Review in Joseph Sullivan v. State of

                   Texas, cause no. PD-00270-15 on April 13, 2015 with no further

                   extensions;

            F.     Appellant’s Brief in Oscar Perkins v. State of Texas, cause no. 12-

                   15-00001-CR on April 23, 2015;

            G.     Appellant’s Brief in Jason Claire Reese v. State of Texas, cause

                   no. 12-14-00363-CR on May 5, 2015;

            H.     Appellant’s Brief in Harold Bass v. State of Texas, cause no. 12-
                   15-00071-CR upon the completion of the Reporter’s Record;

            I.     Appellant’s Brief in Joe Pittman v. State of Texas, cause no. 12-

                   15-00009-CR upon the completion of the Reporter’s Record;

            J.     Appellant’s Brief in Christopher Thurman v. State of Texas, cause

                   no. 12-15-00007-CR upon the completion of the Reporter’s Record;

                   and

            K.     Appellant’s Brief in Robert Whitener v. State of Texas, cause no.

                   12-15-00006-CR when reset by the Court.

11.   Appellant requests an extension of time due to the above referenced facts and

      circumstances.

12.   Appellant prays that this Court grant this Motion to Extend Time to File

      Appellant’s Brief for a period of thirty (30) days, and for such other and further

      relief as the Court may deem appropriate.



                                        Respectfully submitted,



                                        Law Office of James W. Huggler, Jr.
                                        100 E. Ferguson, Suite 805
                                        Tyler, Texas 75702
                                        Tel: (903) 593-2400
                                        Fax: (903) 593-3830

                                        By: /S/ James W. Huggler, Jr.
                                        James W. Huggler, Jr.
                                        State Bar No. 00795437
                                        Attorney for APPELLANT
                            CERTIFICATE OF SERVICE


       This is to certify that on April 1, 2015, a true and correct copy of the above and

foregoing document was served on Chris Martin, Van Zandt County District Attorney's

Office, 400 South Buffalo, Canton, Texas 75103, by regular mail, fax, hand delivery,

or electronic filing.



                                          /S/ James W. Huggler, Jr.
                                         James W. Huggler, Jr.